         Case 1:19-cv-01796-PEC Document 206 Filed 04/20/20 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                         )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )             No. 19-1796C
                                                   )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                 )
                                                   )
               Defendant,                          )
                                                   )
and                                                )
                                                   )
MICROSOFT CORPORATION,                             )
                                                   )
               Intervenor-defendant.               )

                         DEFENDANT’S UNOPPOSED
             MOTION OUT OF TIME FOR LEAVE TO FILE OUT OF TIME

       Pursuant to Rule 6(b) of the Rules of the United States Court of Federal Claims,

defendant, the United States, respectfully requests leave to file the attached status report out of

time on April 20, 2020. Pursuant to the Court’s order dated April 17, 2020 (ECF No. 203),

defendant, the United States, was directed, by 12:00 p.m. on April 20, 2020, to provide the Court

with the name and address of an agency representative from the Department of Defense

designated to receive a certified copy of the Court’s Order. This information, which is reflected

in the attached, was not available until after the deadline had passed. Counsel for plaintiff,

Amazon Web Services, Inc., has represented that plaintiff does not oppose our request.

Likewise, counsel for intervenor-defendant, Microsoft Corporation, has represented that

intervenor-defendant does not oppose our request.

       For the foregoing reasons, we respectfully request that the Court grant defendant’s

unopposed motion out of time for leave to file the attached status report out of time.
        Case 1:19-cv-01796-PEC Document 206 Filed 04/20/20 Page 2 of 2



                                       Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       ROBERT E. KIRSCHMAN, JR.
                                       Director

                                       s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
OF COUNSEL:                            Assistant Director

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             RETA BEZAK
Washington Headquarters Service &     Trial Attorneys
Pentagon Force Protection Agency      U.S. Department of Justice
Office of General Counsel             Civil Division
Department of Defense                 Commercial Litigation Branch
                                      PO Box 480
TYLER J. MULLEN                       Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

April 20, 2020                         Attorneys for Defendant




                                      2
